Name: Commission Regulation (EEC) No 2300/81 of 10 August 1981 amending for the second time Regulation (EEC) No 2112/81 introducing a countervailing charge on pears originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 81 Official Journal of the European Communities No L 225/ 13 COMMISSION REGULATION (EEC) No 2300/81 of 10 August 1981 amending for the second time Regulation (EEC) No 2112/81 introducing a countervailing charge on pears originating in Spain Regulation is amended ; whereas, if these conditions are taken into consideration, the countervailing charge on the import of pears, other than perry pears, origina ­ ting in Spain, must be amended, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 2112/81 (3), as amended by Regulation (EEC) No 2237/81 (4), introduced a countervailing charge on pears, other than perry pears, originating in Spain ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that The amount '8-32 ECU appearing in Article 1 of Regulation (EEC) No 2112/81 is replaced by the amount '3-00 ECU'. Article 2 This Regulation shall enter into force on 11 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 August 1981 . For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 118, 20 . 5 . 1972, p . 1 . O OJ No L 118 , 30 . 4 . 1981 , p . 1 . (3) OJ No L 205, 25 . 7. 1981 , p . 18 . O OJ No L 218 , 4. 8 . 1981 , p . 26 .